DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims ,  objected to because of the following informalities:
in claim 1 line 8 delete “such that”;
in claim 2 line 2 after “layer” insert --is--;
in claim 9 line 8 delete “such that”;
in claims 9 – 13, delete “forth” all occurrences, and replace with fourth;
in claim 9 line 8 delete “such that”;
in claim 9 line 22 delete “such that”; 
 in claim 9 line 26 delete “is contacted” and replace with --contacts--;
in claim 14 line 27 delete “is contacted” and replace with --contacts--;
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aketa et al. (US 2014/0225126).

    PNG
    media_image1.png
    470
    388
    media_image1.png
    Greyscale

(Claim 1) Aketa et al. teach a semiconductor device, comprising:
a semiconductor layer (33) of a first conductivity type (n-type) having a first main surface (24) and a second main surface (25) opposed to the first main surface and configured to contain silicon and carbon (SiC, paragraph 130);
a first impurity region (39) of a second conductivity type (p-type) opposed to the first conductivity type formed on the first main surface;
a second impurity region (41) of the first conductivity type (n-type) formed on the first main surface contacting the first impurity region;

a gate insulating film (56, paragraph 198) formed in the trench;
a gate electrode (57, paragraph 198) embedded in the trench with the gate insulating film interposed therebetween;
a plurality of third impurity regions (37) of the second conductivity type (p-type) selectively formed in the second main (bottom) surface; and
a metal film (27, paragraph 189) formed such that covering the second main (25) surface,
wherein the plurality of third impurity regions (37) are arranged at a predetermined interval (spacing) in a second direction intersecting (paragraph 207) the first direction in plan view and
wherein the metal film (27) is contacted both of the semiconductor layer (33) and the plurality of third impurity regions (37) in the second main (25) surface.
(Claim 2) Aketa et al. teach wherein a silicide layer (38, paragraph 134) is formed between the metal film (27) and the plurality of third impurity regions (37) and wherein the metal film (27) is connected to the plurality of third impurity regions (37) via the silicide layer (38).
(Claim 9) Aketa et al. teach a semiconductor device, comprising:
a semiconductor layer (33) of a first conductivity type (n-type) having a first main surface (24) and a second main surface (25) opposed to the first main surface and configured to contain silicon and carbon (SiC paragraph 130);

a second impurity region (41) of the first conductivity type (n-type) formed on the first main surface contacting the first impurity region;
a trench (55) which penetrates the first impurity region (39) and the second impurity region (41) and reaches the semiconductor layer (33) and extend in a first direction in plan view;
a gate insulating film (56) formed in the trench;
a gate electrode (57) embedded in the trench with the gate insulating film interposed therebetween;
a third impurity region (32) of the first conductivity type (n-type) formed in the second main surface and having a higher impurity concentration (n+) than the semiconductor layer (33, n-) thereof;
a plurality of fourth impurity regions (37) of the second conductivity type selectively formed in the third impurity region (32) in the second main surface; and
a metal film (27) formed covering the second main surface,
wherein the plurality of fourth impurity regions (37) are arranged at a predetermined interval in a second direction intersecting the first direction in plan view and
wherein the metal film (27) is in contact with both of the third impurity region (32) and the plurality of fourth impurity regions (37) in the second main surface.
(Claim 10) Aketa et al. teach wherein a silicide layer (38) is formed between the metal film (27) and the plurality of fourth impurity regions (37),

(Claim 13) Aketa et al. teach wherein the metal film (27) is in ohmic (n+, p+) contact with both of the third impurity region (32) and the plurality of fourth impurity regions (37).
Allowable Subject Matter
Claims 14 and 15 are allowable because prior art does not render obvious:
(Claim 14)
(g) removing the semiconductor substrate;
(h) selectively forming a plurality of third impurity regions of the second conductivity type in the second main surface; and
(i) forming a metal film so as to cover the second main surface,
wherein the plurality of third impurity regions are arranged at a predetermined interval in a second direction intersecting the first direction in plan view and
wherein the metal film contacts both of the semiconductor layer and the plurality of third impurity regions in the second main surface.
Claims 3 – 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 28, 2022